FILED
                            NOT FOR PUBLICATION                               MAR 09 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10404

               Plaintiff - Appellee,              D.C. No. 4:09-cr-01865-RCC

  v.
                                                  MEMORANDUM *
JOSE MARAVILLA-LEON,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jose Maravilla-Leon appeals from the 46-month sentence imposed following

his jury-trial conviction for possession with intent to distribute marijuana, in

violation of 21 U.S.C. § 841(a)(1) and (b)(1)(D). We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291, and we affirm.

      Maravilla-Leon contends that the district court erred by denying a minor role

adjustment pursuant to U.S.S.G. § 3B1.2(b). The district court did not clearly err

in denying the adjustment. See U.S.S.G. § 3B1.2 cmt. n. 3(A); United States v.

Hursh, 217 F.3d 761, 770 (9th Cir. 2000).

      Maravilla-Leon also contends that because the jury did not make a weight

determination as to the weight of the drugs seized, the district court was limited to

a weight determination of 50 kilograms pursuant to 21 U.S.C. § 841(b)(1)(D).

This argument fails because the district court may determine drug quantity as long

as that determination does not have the effect of increasing the statutory maximum

sentence. See United States v. Alvarez, 358 F.3d 1194, 1211-12 (9th Cir. 2004).

      AFFIRMED.




                                           2                                    11-10404